Mr. Justice Leech delivered the opinion of the court: From the statement of claimant filed by the claimant, it appears that on May 4th, 1926, a salesman of the Kinney-Borne Company, while driving on a road near Jacksonville, Illinois, was passing a truck belonging to the State of Illinois and operated by the Jacksonville State Hospital at Jacksonville, Illinois. That while passing said truck two bales of hay or straw fell off said truck onto said car, damaging the hood, front bumper and right fender. Claimant further states that they took affidavits of the salesman, copies of which are attached and marked Exhibits “A” and “B” and made a part of this statement. The claimant alleges the automobile was damaged to the amount of $66.80, the cost of the repairs. A copy of repair bill attached hereto, marked Exhibit “C”. The Attorney General in his statement says that no testimony has been taken in this case nor stipulation entered into, for the reason that the facts alleged in the claim are supported by the exhibits attached thereto. There are eighteen exhibits from which the court finds that there is a liability on the part of the State of Illinois and the court awards to the claimant the sum of $66.80. •